PIERCE, P. J.
Upon arraignment defendant, represented by court appointed counsel, entered a plea of guilty to the information charging him with a violation of Health and Safety Code section 11530 (possession of marijuana).
*577His application for probation was denied. Judgment was rendered; his sentence to run consecutively with an ineompleted sentence imposed July 8, 1959, for the violation of Health and Safety Code section 11500 (possession of narcotic other than marijuana).
Defendant appeals from the judgment and an ‘1 order denying motion for new trial.” The appeal from the order denying motion for new trial will be dismissed. (There is nothing in the record to indicate such a motion was made and acted upon, but even assuming such an order, it is not appeal-able.)
Upon defendant’s request, an attorney was appointed to represent him on this appeal. Said attorney has advised the court that after reviewing the record she is of the opinion there are no meritorious grounds for an appeal. The same conclusion is reached by us after an independent review of the record.
A judgment entered on a plea of guilty is not appealable on the merits, but irregularities going to the jurisdiction or legality of the proceedings will be reviewed. (People v. Mitchell, 185 Cal.App.2d 507 [8 Cal.Rptr. 319]; People v. Mulleme, 182 Cal.App.2d 765 [6 Cal.Rptr. 341].)
In the instant case there is nothing to bring defendant’s appeal within either exception. The information was filed on September 6, 1962. On September 7th defendant appeared with court-appointed counsel, stipulated that he had received a copy of the information, waived the reading thereof, informed the court that he had been advised of his constitutional rights and asked for a continuance for entry of plea. On September 11th defendant, with counsel present, entered a plea of guilty and made application for probation. Application for probation was denied on September 27th and judgment and sentence were pronounced.
The appeal from the order denying motion for new trial is dismissed. The judgment is affirmed.
Friedman, J., and Janes, J. pro tern.,* concurred.

 Assigned by Chairman of Judicial Council.